Citation Nr: 1451737	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-21 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to payment of compensation benefits for service-connected pulmonary disorder from April 22, 1977, to November 30, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In March 2014, the Veteran testified before the undersigned at a Board videoconference hearing.  A copy of the transcript is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran was awarded entitlement to service connection for bronchial asthma effective November 19, 1975; however, he was on the Temporary Disability Retired List and received retired pay until April 30, 1977.  

2.  In correspondence dated March 26, 1976, the Veteran was informed that he was entitled to VA compensation for service-connected bronchial asthma at the rate of 10 percent; however, he was also notified that he may not receive full payment of service retired pay and VA compensation at the same time, and that the VA benefits claim would be disallowed unless he chose to waive a portion of his retired pay.  

3.  In correspondence dated April 29, 1977 and sent to the Veteran's mailing address of record, the Veteran was notified that VA had received notice that he had been removed from the Temporary Disability Retired List and discharged from service; the correspondence also encouraged the Veteran to notify VA if he was interested in now drawing VA compensation for his service-connected bronchial asthma.  

4.  The Veteran did not submit another correspondence to VA until his November 30, 2010, claims for entitlement to service connection.  

5.  In a June 2011 rating decision, the RO granted a 60 percent rating for service-connected restrictive airway disease with obstructive component (previously evaluated as bronchial asthma), effective November 30, 2010, the date of his claim.


CONCLUSION OF LAW

Payment of compensation benefits for service-connected pulmonary disorder from April 22, 1977, to November 30, 2010, is not warranted.  38 U.S.C.A. §§ 5304, 5305; 38 C.F.R. §§ 3.401(e)(1), 3.750(c)(i); Kyhn v. Shinseki, 24 Vet. App. 228, 232 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

However, in the instant case, it is the law and not the evidence that is dispositive.  Therefore, VCAA notice is not required.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  In such situations, an opinion from the VA General Counsel has held that the VA is not required to provide notice of the information and evidence necessary to substantiate a claim or required to develop the evidence to substantiate a claim where that claim cannot be substantiated because there was no legal basis for the claim or because the undisputed facts render the claimant ineligible for the claimed benefit.  See VAOGCPREC5-2004 (June 23, 2004).  The United States Court of Appeals for Veterans Claims (Court) has also held that where the law, and not the underlying facts or development of facts are dispositive in a claim, VCAA can have no effect on the appeal.  Manning v. Principi, 16 Vet. App. 534 (2002).

Here, the Veteran seeks entitlement to payment of compensation benefits for service-connected pulmonary disorder from April 22, 1977, to November 30, 2010.  Historically, the record before the Board shows that the Veteran filed a claim for entitlement to service connection for "bronchial asthma" on December 8, 1975, at which time he also indicated that he had been placed on the Army's Temporary Disability Retired List (TDRL).  This document was signed by the Veteran and included his address of record.  The Veteran's DD Form 214 indicated that he was in receipt of disability severance pay at the rate of 30 percent.  

In a January 1976 rating decision, the RO granted entitlement to service connection for bronchial asthma and assigned a 10 percent disability rating effective November 19, 1975.  However, on January 21, 1976, the RO sent correspondence to the Veteran informing him that further action on his claim for compensation benefits awaited receipt of his military records.  In correspondence received by VA in February 1976, the Veteran's service department clarified that he had been placed on the TDRL effective November 19, 1975, but that he was in receipt of retired pay rather than severance pay.  

In correspondence dated March 26, 1976, the Veteran was informed by the RO that he was entitled to VA compensation for service-connected bronchial asthma at the rate of 10 percent.  However, he was also notified that he may not receive full payment of service retired pay and VA compensation at the same time, and that the RO would have no choice but to disallow the VA benefits claim unless the Veteran chose to waive a portion of his retired pay.  The correspondence included a blank VA Form 21-651, Election of Compensation in Lieu of Retired Pay or Waiver of Retired Pay to Secure Compensation from Department of Veterans Affairs.  No waiver was ever received.  

In correspondence dated April 13, 1977, the Veteran was informed that he was deemed permanently unfit for duty because of physical disability and removed from TDRL as well as discharged from military service effective April 30, 1977.  This correspondence also informed the Veteran that he was now entitled to severance pay as opposed to retired pay.

In correspondence dated April 29, 1977, the RO notified the Veteran that the VA had been informed of his removal from the TDRL and his discharge from service.  The RO then encouraged the Veteran to notify VA if he was interested in now drawing VA compensation for his service-connected bronchial asthma, as he was no longer in receipt of retired pay.  This correspondence was sent to the same address that the Veteran provided on his initial December 1975 service connection claim.  The Board emphasizes that this was also the same address to which all previous VA correspondence was sent.  No mail sent to this address had been returned as undeliverable.  

The next correspondence from the Veteran was received by VA in November 2010, approximately 33 years later, at which time the Veteran submitted claims for entitlement to service connection for hearing loss, tinnitus, asthma, breathing problems, and sleep apnea.  In a June 2011 rating decision, the RO granted an increase of the Veteran's service-connected bronchial asthma (now characterized as restrictive airway disease with obstructive component), which had been rated as 10 percent disabling since April 1977, to 60 percent effective from November 30, 2010, the date of receipt of his new claim.  

The Veteran filed a notice of disagreement in July 2011, indicating that he never received any compensation for the 10 percent rating for bronchial asthma dating back to April 1977.  Specifically, he sought retroactive payment of VA compensation benefits dating from April 1977 until November 2010.  At his March 2014 Board videoconference hearing, the Veteran testified that he did not recall ever applying for entitlement to service connection for bronchial asthma in December 1975.  Additionally, the Veteran explained his address of record in 1977 was his parents' house, and that he believed his father, with whom he shares a name, accidentally opened the April 1977 VA correspondence and threw it out.  

In general, there is a prohibition on the concurrent payment of military retired pay and VA disability compensation pay without a waiver of a portion of the retired pay.  See 38 U.S.C.A. § 5304; see also 38 U.S.C.A. § 5305.  This prohibition is why the RO withheld the Veteran's disability payments following the initial grant of service connection made in January 1976.  This was done to avoid an overpayment due to a duplication of benefits. 

Although the Board is sympathetic to the Veteran, it nonetheless finds that the RO properly sent him notice of his option to elect receipt of VA compensation for his service-connected bronchial asthma in April 1977.  

First, the claims file shows that the April 1977 correspondence was sent to his last known mailing address.  This was the mailing address provided by the Veteran himself in December 1975 when he initially filed his claim for entitlement to service connection for bronchial asthma.  In addition, this was the mailing address to which all previous VA correspondence was sent.   

The evidence of record includes a clear and unequivocal copy of the actual April 1977 correspondence notifying the Veteran of his option to draw VA compensation for his service-connected bronchial asthma.  This document shows that the April 1977 correspondence was sent to the Veteran's last known mailing address.  

Moreover, the Veteran's own testimony also raises the inference that the April 1977 correspondence was actually received at his last mailing address of record, which was a house where he lived with his parents, and that his father accidentally threw it out upon opening it.  

Supporting this inference, the claims file does not contain a copy of a returned or undeliverable notice letter.  See, e.g., Lamb v. Peake, 22 Vet. App. 227, 231-32 (2008) (explaining that "it is certainly true that when a notice letter is returned unclaimed, the Secretary must check the claimant's file to determine if another notice letter needs to be sent").  

Even without regard to this evidence, the Court has long held that "[t]here is a presumption of regularity under which it is presumed that government officials properly discharge their official duties in good faith and in accordance with law and governing regulations."  Kyhn v. Shinseki, 24 Vet. App. 228, 232 (2011) (citing Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005); Sthele v. Principi, 19 Vet. App. 11, 17 (2004); Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992).  Even though the Court's case law was not in effect at that time, the Court cites to United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 6, 71 L.Ed. 131 (1926), which was in effect in 1977.  (The U.S. Court of Veterans Appeals was established on November 18, 1999, by act of Congress pursuant to the Veterans' Judicial Review Act, Pub.L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988) (codified at 38 U.S.C.A. § 7251, et. al,).  

The Board thus finds that it may be presumed that the April 1977 correspondence was mailed to the Veteran's last address of record.  

Generally, the presumption of regularity may be rebutted "only by the submission of 'clear evidence to the contrary.'"  See Kyhn, 24 Vet App. at 232 (quoting Ashley, 2 Vet.App. at 309).  The Court in Kyhn addressed a factual situation substantially similar to that in the instant case and found that, as a matter of law, a veteran's "assertion of nonreceipt of the notice," was not sufficient to rebut the presumption of regularity.  Id.  

Here, the evidence of record does not include clear evidence rebutting the presumption of regularity.  The Court has since held that VA's duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In the normal course of events, it is the burden of a veteran to keep VA apprised of his whereabouts.  If he does not do so, there is no burden on the part of VA to turn up heaven and earth to find him.  It is only when a file discloses other possible or plausible addresses that an attempt should be made to locate him at the alternate known address, which is not the case here.  Hyson v. Brown, 5 Vet. App. 262, 264 (1993).  

In summary, whether the Veteran failed to provide a current mailing address or was indeed living at the relevant mailing address with his parents and yet still did not receive the April 1977 letter, the record does not contain clear evidence rebutting the presumption of regularity under which the Board may presume that the RO appropriately attempted to notify him of his option to draw VA compensation for his service-connected bronchial asthma in April 1977.  See, e.g., Kyhn, 24 Vet App. at 232.  


ORDER

Payment of compensation benefits for service-connected pulmonary disorder from April 22, 1977, to November 30, 2010, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


